IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 96-CA-00068-SCT
IN THE MATTER OF THE GUARDIANSHIP OF
JAIME MARY-JEAN SNODGRASS, A MINOR

DATE OF JUDGMENT:                               12/19/95
TRIAL JUDGE:                                    HON. DENISE OWENS
COURT FROM WHICH APPEALED:                      HINDS COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS:                        RONALD REID WELCH
NATURE OF THE CASE:                             CIVIL - INSURANCE
DISPOSITION:                                    AFFIRMED - 4/17/97
MOTION FOR REHEARING FILED:                     5/1/97
MANDATE ISSUED:                                 8/14/97




     BEFORE PRATHER, P.J., PITTMAN AND SMITH, JJ.


     PRATHER, PRESIDING JUSTICE, FOR THE COURT:




¶1. At issue in this case is a motion to "unconsolidate", which the appellants filed as guardians of a
minor child. Basically, the appellants wanted the Hinds County Chancery Court to assign the
guardianship case of this minor to a different division within that court. After filing the motion to
"unconsolidate", the appellants were replaced as guardians by agreement. Subsequently, the
chancellor dismissed the motion to "unconsolidate", and this appeal was filed.

¶2. The appellants request that this Court dictate to the Hinds County Chancery Court which
chancellor should hear this guardianship case. We decline to do so.

                                   STATEMENT OF THE CASE

¶3. This case arises from the death of Julie Myers Snodgrass. Snodgrass died intestate February 26,
1991. She was survived by her husband (Joseph Snodgrass) and her three children (Jaime Amanda-
Maryjean Snodgrass, Joshua Charles-Markus Snodgrass, and Kristen Suzanne Myers). Her husband,
Joseph, was subsequently convicted of conspiracy to commit her murder and sentenced to life in
prison.

¶4. As a result of Julie Snodgrass' death, five separate actions arose before the Chancery Court of
Hinds County:
     1) The estate of Julie Snodgrass was opened and assigned to Division One of the Hinds County
     Chancery Court.

     2) A separate guardianship was established for each of the three minor children. Barbara Jean
     Snodgrass Welch and her husband, Ronald Reid Welch, were appointed as guardians of Jaime
     and Joshua. Kristen's grandmother, Nancy Myers, was appointed as her guardian. Joshua and
     Kristen's guardianship cases were assigned to Division Three of the Hinds County Chancery
     Court. Jaime's guardianship case (which is the case sub judice) was assigned to Division Four.

     3) An interpleader action was filed by John Hancock Mutual Life Insurance Company for
     proper distribution of the proceeds of a life insurance policy on the decedent, Julie Snodgrass.
     That case was assigned to Division Three.

¶5. Because Guardian Barbara Jean Snodgrass was the secondary beneficiary on the life insurance
policy at issue in the interpleader case, a guardian ad litem was appointed for all three minors with
regard to the interpleader. On April 13, 1993, the guardian ad litem filed a "Motion to Consolidate
[all five] Various Cases in a Single Division [of the Hinds County Chancery Court]", so that they
could be heard by one chancellor in one division of the Hinds County Chancery Court. The motion
was granted by Chancellor Denise Owens, and all five cases were assigned to Division Three of the
Hinds County Chancery Court.

¶6. Chancellor Owens filed a letter and attached pleadings with the Clerk of this Court in response to
this appeal. Chancellor Owens indicated that the impetus for consolidating the cases was the fact that
another chancellor had approved expenditures on Jaime's behalf that Chancellor Owens had
previously denied. The children's guardian ad litem in the interpleader case had expressed concern
over the numerous expenditures that had been approved in Jaime's case. The chancellors met and
decided that Chancellor Owens would hear all five cases involving the Snodgrass family. This
decision was made pursuant to Local Rule 20 of the Hinds County Chancery Court, which provides
as follows: "Civil actions which need to be consolidated with similar actions will, upon approval of
the Chancellors involved, be all consolidated in the division where the civil action with the lowest
number has been pleaded."

¶7. After the court disposed of the interpleader case, Jaime's guardians (the appellants/Welches)
moved to "unconsolidate" her guardianship case on November 16, 1995. That is, they wanted the
chancellor who had originally been scheduled to hear Jaime's guardianship matters -- not Chancellor
Owens (who had previously denied the Welches request to buy Jaime a car).

¶8. Thereafter, on December 5, 1995, Nancy Myers was appointed to be Jaime's guardian and the
Appellants (Ronald and Jeanie Welch) were relieved of their duties as Jaime's guardians. The order
indicated that Jaime, age 16, had expressed her preference that Myers be named her guardian. The
order also indicated that the parties had agreed that it would be in Jaime's best interest for Myers to
be substituted as Jaime's guardian.

¶9. On December 19, 1995, Chancellor Owens dismissed the motion to "unconsolidate" Jaime's
guardianship case from Division Three of the Hinds County Chancery Court. From that ruling, the
Welches appeal, and raise only one issue for consideration by this Court.
     Whether it was reversible error for a Hinds County Chancellor to deny appellants'
     motion to "unconsolidate" this guardianship from a life insurance interpleader case that
     had been finally concluded, and to deny, in the same order, reassignment of the
     guardianship back to the chancellor originally assigned upon filing?

                                          LEGAL ANALYSIS

¶10. Clearly, the appellants, who were not the child's guardians when the ruling at issue was made by
the chancellor, lack standing to appeal that ruling. In addition, the appellants' failure to cite authority
in support of their argument precludes consideration on appeal.(1) Grey v. Grey, 638 So. 2d 488, 491
(Miss. 1994) (citing Matter of Estate of Mason v. Fort, 616 So. 2d 322, 327 (Miss. 1993)).

¶11. Furthermore, this Court notes with approval Local Rule 20 of the Hinds County Chancery
Court, which allowed these related cases to be consolidated within one division of that court. Such a
rule promotes judicial economy and discourages "judge shopping". The members of this Court are
sensitive to the fact that guardianship funds are to be appropriated in such a way as to promote the
best interests of the minor ward. It appears that this appeal was spurred by Chancellor Owens'
prudent decision to deny funds for the purchase of a car for a young teenager. We disapprove of the
appellants' apparent attempt to "shop" for a more lenient chancellor.

                                            CONCLUSION

¶12. The appellants, who are no longer guardians in the case sub judice, lack standing to bring this
appeal. Furthermore, the appellants cite no authority for their assertion that this Court should
mandate which Hinds County chancellor will hear this case. For these reasons, the ruling of the
chancellor denying the appellants' motion to "unconsolidate" is affirmed.

¶13. JUDGMENT IS AFFIRMED.

SULLIVAN, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ., CONCUR.
LEE, C.J., AND McRAE, J., CONCUR IN RESULT ONLY.




1. The appellants argue as follows:

     "That consolidated actions maintain their identities as separate and distinct actions is made clear
     by the fact that they may be unconsolidated." Griffith, Mississippi Chancery Practice, Section
     506, p. 314 (Rev. Ed. 1991) citing Merchants and Manufacturers Bank v. State, 25 So. 2d 585
     (Miss. 1946) (emphasis added).

Although it is true that consolidated cases may be unconsolidated, the appellants cite no authority for
the proposition that this case MUST be unconsolidated. Furthermore, there is no indication that the
five Snodgrass cases were consolidated as one case for consideration. It appears, rather, that the
cases were only consolidated in the sense that they were all assigned to one chancellor.